Citation Nr: 0414674	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  99-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for right shoulder 
disability.

7.  Entitlement to service connection for left shoulder 
disability.

8.  Entitlement to service connection for right elbow 
disability.

9.  Entitlement to service connection for left elbow 
disability.

10.  Entitlement to service connection for disability of the 
right wrist.

11.  Entitlement to service connection for disability of the 
left wrist.

12.  Entitlement to service connection for arthritis of the 
right hand.

13.  Entitlement to service connection for arthritis of the 
left hand.

14.  Entitlement to service connection for fibromyalgia.

15.  Entitlement to service connection for shortening of the 
right lower extremity.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
April 1972 and from September 1974 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on a rating decision of the RO.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board observes that a letters regarding VA's duty to 
assist was sent to the veteran in May 2001.  However, that 
letter did not inform the veteran of the evidence and 
information necessary to substantiate his claims.  

Specifically, the letter did not indicate what the evidence 
must show in order to establish service connection for the 
disabilities claimed by the veteran.  Moreover, the letter 
did not indicate which evidence would be obtained by VA and 
which evidence the veteran must submit.  

The veteran's service medical records indicate that during 
his military service, the veteran sought treatment for 
injuries to his ankles and feet, his knees, his shoulders, 
his wrists and hands, and for back pain.  

The records of private treatment subsequent to service show 
diffuse arthralgias and an assessment of fibromyalgia.  They 
also indicate that the veteran has undergone multiple 
surgeries on his ankles.  

The veteran has been afforded two VA examinations during the 
pendency of this appeal.  A general medical examination in 
June 1998 resulted in diagnoses of osteoarthritis of the 
ankles, shoulders, elbows, wrists and hands.  Degenerative 
disk disease was also assessed, as well as fibromyalgia.  

The examiner noted that he did not have access to the 
veteran's records, and he did not provide an opinion 
regarding the etiology of the diagnosed disabilities.  

On VA examination of the veteran's ankles in February 2000, 
the examiner noted that the claims folder was not made 
available for review.  

The examiner provided no specific opinion regarding the 
etiology of the veteran's current ankle disability, and 
indicated that he would reconsider his conclusions if 
additional information were made available to him.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of his claimed arthritis.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any arthritis or other 
disability of the ankles, back, knees, 
shoulders, elbows, wrists, or hands is 
etiologically related to any incident of 
his active military service.  The 
examiner should also identify any 
shortening of the veteran's right leg and 
provide an opinion as to whether it is at 
least as likely as not that such is 
related to any disability incurred in 
service.  Finally, the examiner should 
determine whether the veteran suffers 
from fibromyalgia and, if so, provide an 
opinion as to whether it is at least as 
likely as not that such is related to any 
incident of his active military service.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




